Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler (US 10586523) in further view of Melanson (US 2015/0208176) in further view of Kar (US 20190043520).

Regarding claim 1, Kohler teaches A method for detecting wind, the method comprising: obtaining a microphone signal produced by a microphone of an electronic device (Kohler Col 13 lines 45-58, “can include two microphones M1 and ; estimating noise contained within the microphone signal (Kohler figure 7, step 9, “Wind Noise?”); in response to the noise exceeding a noise threshold (Kohler figure 7, step 9, “Wind Noise?” yields yes or no), obtaining a second microphone input signal produced by a second microphone (Kohler figure 7 and Col 13 lines 45-58. At step 12, the processor receives the generated sound signal from captured sound which comes from the microphone); determining a coherence between the microphone signal and the second microphone input signal (Kohler figure 5 and Col 10 lines 55-57, “A low correlation/coherence of the output signals of the two microphones,” Col 11 lines 40-41); determining whether the coherence is below a coherence intensity threshold (Kohler Col 10 lines 45-47, “wind noise can be detected based on comparing a value of a cross-correlation function against a predetermined threshold. If that value is lower than the threshold, wind noise is detected”); and in response to determining that the coherence is below the coherence intensity threshold, determining a presence of wind in the environment (Kohler Col 10 lines 45-47, “wind noise can be detected based on comparing a value of a cross-correlation function against a predetermined threshold. If that value is lower than the threshold, wind noise is detected”), however does not explicitly teach the second microphone signal produced by a second microphone is a speaker input signal produced by a speaker, and separate microphones capture separate channels of sound.

Melanson teaches the second microphone signal produced by a second microphone is a speaker input signal produced by a speaker (Melanson figure 1 .

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Melanson to improve the known method of Kohler to achieve the predictable result of increasing the audio functionalities of a device without adding an extra transducer.

Kar teaches separate microphones capture separate channels of sound (Kar figures 4B-4C step 451, Receiving samples from multiple microphones and ¶0072 “receiving multiple samples of input from multiple channels at a computing device”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Kar to improve the known device of Kohler in view of Melanson to achieve the predictable result of discriminating the presence of wind with high accuracy (Kar ¶0015).

Regarding claim 9, Kohler teaches A wearable device comprising: a microphone (Kohler Col 13 lines 45-58, “can include two microphones M1 and M2”); a second microphone (Kohler figure 7 and Col 13 lines 45-58. At step 12, the processor receives the generated sound signal from captured sound which comes from the microphone); a processor (Kohler figure 5); and memory having stored therein instructions which when executed by the processor (Kohler Col 13 lines 25-26, “memory of the signal processor 3”)  cause the wearable device to: obtain a microphone signal from the microphone (Kohler Col 13 lines 45-58, “can include two microphones M1 and M2”); estimate noise contained within the microphone signal (Kohler figure 7, step 9, “Wind Noise?”); in response to the noise being above a noise threshold (Kohler figure 7, step 9, “Wind Noise?” yields yes or no), obtain a second microphone input signal from the second microphone (Kohler figure 7 and Col 13 lines 45-58. At step 12, the processor receives the generated sound signal from captured sound which comes from the microphone); determine a coherence between the microphone signal and the second microphone input signal (Kohler figure 5 and Col 10 lines 55-57, “A low correlation/coherence of the output signals of the two microphones,” Col 11 lines 40-41); determine whether the coherence is below a coherence intensity threshold (Kohler Col 10 lines 45-47, “wind noise can be detected based on comparing a value of a cross-correlation function against a predetermined threshold. If that value is lower than the threshold, wind noise is detected”); and in response to the coherence being below the coherence intensity threshold, determine that wind is present (Kohler Col 10 lines 45-47, “wind noise can be detected based on comparing a value of a cross-correlation function against a predetermined threshold. If that value is lower than the threshold, wind noise is detected”), however does not explicitly teach the second microphone signal produced by a second microphone is a speaker input signal produced by a speaker, and separate microphones capture separate channels of sound.

the second microphone signal produced by a second microphone is a speaker input signal produced by a speaker (Melanson figure 1 and ¶0027, “one or more of speakers 110 may also be employed as a microphone, “sound incident on a cone or other sound producing component of a speaker 110…sensed and transmitted to a controller 103”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Melanson to improve the known method of Kohler to achieve the predictable result of increasing the audio functionalities of a device without adding an extra transducer.

Kar teaches separate microphones capture separate channels of sound (Kar figures 4B-4C step 451, Receiving samples from multiple microphones and ¶0072 “receiving multiple samples of input from multiple channels at a computing device”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Kar to improve the known device of Kohler in view of Melanson to achieve the predictable result of discriminating the presence of wind with high accuracy (Kar ¶0015).

Claim 3-5 and 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler (US 10586523) in further view of Melanson (US 2015/0208176) in further view of Kar (US 20190043520) in further view of Ramakrishnan (US 2009/0238369).

Regarding claims 3 and 11, Kohler in view of Melanson in further view of Kar does not explicitly teach a pre-shaped filter to the microphone signal and to the speaker input signal to cause an idle coherence over a frequency range between both signals in an absence of wind, wherein determining whether the coherence is below the coherence intensity threshold is in response to a reduction in the idle coherence.

Ramakrishnan teaches a pre-shaped filter to the microphone signal and to the speaker input signal (Ramakrishnan figure 4a, HPF 416a-b and LPF 418a-b) to cause an idle coherence over a frequency range between both signals in an absence of wind (Ramakrishnan figure 4a, normalized cross-correlation at multiple delays), wherein determining whether the coherence is below the coherence intensity threshold is in response to a reduction in the idle coherence (Ramakrishnan ¶0048, “Wind noise may be detected when the maximum normalized cross-correlation is less than the threshold 426,” the coherence value would reach below the threshold when the correlation between the two signals are decreasing).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ramakrishnan to improve the known method of Kohler in view of Melanson to achieve the predictable result of processing at a specified frequency range to achieve the desired frequency response.



Regarding claims 5 and 13, Kohler in view of Melanson in further view of Kar in further view of Ramakrishnan teaches wherein the frequency range is between 1-10k Hz (Ramakrishnan figure 4a, ¶0044 “the HPFs 316a, 316b may have a cutoff frequency of 200 Hz” and ¶0046, “LPFs' 418a, 418b cutoff frequencies may be set between 800 Hz and 1 kHz”).

Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler (US 10586523) in further view of Melanson (US 2015/0208176) in further view of Kar (US 20190043520) in further view of Okuda(US 2019/0230433).

Regarding claims 8 and 16, Kohler in view of Melanson in further view of Kar does not explicitly teach compensating for the presence of wind in the environment by performing audio processing operations upon the microphone signal, wherein the audio processing operations comprises at least one of spectrally shaping the microphone signal and applying a gain adjustment to the microphone signal.

Okuda teaches compensating for the presence of wind in the environment by performing audio processing operations upon the microphone signal, wherein the audio processing operations comprises at least one of spectrally shaping the microphone signal and applying a gain adjustment to the microphone signal (Okuda ¶0055, “this means that wind noise was detected and the first frequency controller 140 then calculates a power of the first electrical signal from the first microphone 105 (715) and selects a cutoff frequency for the first pass filter 130 according to the calculated power”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Okuda to improve the known method of Kohler in view of Melanson in further view of Kar to achieve the predictable result of minimizing wind noise to yield a greater Signal to noise ratio for optimal audio experience.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler (US 10586523) in further view of Melanson (US 2015/0208176) in further view of Kar (US 20190043520) in further view of Rui (US 10721562).

Regarding claim 17, Kohler in view of Melanson in further view of Kar does not explicitly teach wherein the wearable device comprises a smart watch.



Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Rui to improve the known method of Kohler in view of Melanson in further view of Kar to achieve the predictable result of a more visibly accessible and portable wind detection device.

Allowable Subject Matter
Claims 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 18 is allowed because the closest cited prior art either alone or in combination, fails to anticipate or render obvious, the claimed limitation of “obtaining a microphone signal produced by a microphone of an electronic device; obtaining a speaker input signal produced by a speaker of the electronic device, while the speaker is emulating a microphone; determining a coherence between the microphone signal and the speaker input signal; and determining a speed of wind at the microphone based on the coherence” in combination with all other limitations in the claim(s) as defined by the applicant.
 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “comparing the coherence between the microphone signal and the speaker input signal over the frequency range to a predefined coherence over the frequency range to determine a difference between the coherence and the predefined coherence; and determining a wind speed of the wind based on the difference” in combination with all other limitations in the claim(s) as defined by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/NORMAN YU/Primary Examiner, Art Unit 2652